Citation Nr: 0614616	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  95-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a combined rating in excess of 50 percent for 
a left knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March to October 1945.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 1993 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which increased from 20 to 30 percent 
the rating for residuals of a medial meniscus tear of the 
left knee, with traumatic arthritis.  In May 1998, the 
veteran requested a personal hearing before a Veterans Law 
Judge in Washington, DC.  He canceled the hearing request by 
written correspondence received at the Board in June 2003.  
In April 2002 the RO reevaluated the service-connected left 
knee disability pursuant to VA General Counsel Opinion 
VAOPGCPREC 23-97, and assigned the current, combined 50 
percent rating for the service-connected left knee disability 
(based on a formulation of 30 percent for instability/laxity 
and 30 percent for arthritis with limited, painful motion).  
(The Board has characterized the issue as shown on the 
preceding page to reflect the combined rating).  Because the 
combined rating is less than the maximum provided under the 
applicable criteria (and since the veteran has not expressed 
satisfaction with the rating), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  This 
case was before the Board in July 2003, when it was remanded 
for additional development (to include further notification 
of the Veterans Claims Assistance Act of 2000 (VCAA)).  In 
April 2006, the Board granted the veteran's motion to advance 
his appeal on the Board's docket.  


FINDINGS OF FACT

The veteran's left knee disability is manifested by arthritis 
(confirmed by X-ray), swelling, severe instability, and 
limitation of flexion and extension; limitation of flexion 
greater than to 80 degrees or limitation of extension greater 
than to 10 degrees is not shown; and ankylosis of the knee is 
not shown.  




CONCLUSION OF LAW

A combined rating in excess of 50 percent (based on a 
formulation of 30 percent for instability/laxity and 30 
percent for arthritis with limited, painful motion) is not 
warranted for the veteran's service-connected left knee 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 
(Codes) 5003, 5010, 5257, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding timing of notice, in Pelegrini, at 120, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
the right to timely content-complying notice and proper 
subsequent VA process.  Here, the initial adjudication 
preceded enactment of the VCAA.  The veteran was provided 
notice via April 2003 and February 2005 correspondence from 
the RO, specifically including that he was to provide any 
additional evidence he had pertinent to his claim.  A January 
2006 supplemental statement of the case (SSOC) provided the 
full text of the regulation implementing the VCAA, and 
(pursuant to directives of the July 2003 Board remand) 
specifically advised the veteran of what he needs to 
establish an increased rating for the disability at issue.  
The veteran has had ample opportunity to respond/supplement 
the record.  The claim was reviewed by the RO subsequent to 
the Board's remand.  (See January 2006 SSOC).  Significantly, 
neither the veteran nor his representative has alleged that 
the notice in this case was less than adequate.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Here, the veteran was ultimately 
provided notice regarding the ratings assigned and effective 
dates of awards and their bases (including governing 
regulations) in the ratings subsequent to June 1993, and in 
the statement of the case and SSOCs issued since.  In fact, 
the matters on appeal pertain essentially to the combined 
rating assigned for the left knee disability, and the veteran 
was specifically advised of the basis for the combined rating 
(and the respective effective date) assigned.  (See April 
2002 rating decision and attached SSOC).  A letter 
accompanying the veteran's copy of the April 2002 rating 
decision (and the attached SSOC) advised him of the increased 
rating, and also advised him that he could pursue on appeal 
any further disagreement he had with the RO determinations.  
There have been no communications from the veteran since that 
could be construed as a disagreement with the effective dates 
assigned for any rating increases.  He has had full 
opportunity to respond/supplement the record, and to 
participate in the adjudicatory process, and is not 
prejudiced by any notice timing deficiency.  

VA treatment records have been secured, and VA has arranged 
for the veteran to be examined.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

Background

Essentially, the veteran contends that the residuals of a 
medial meniscus tear of the left knee, along with his left 
knee traumatic arthritis, produce greater impairment than is 
reflected by the current 50 percent combined rating assigned 
for the separate compensable manifestations of the service-
connected disability.  

Service records reveal that the veteran sustained a left knee 
injury (dislocation of the left knee with disruption of the 
anterior cruciate and lateral-collateral ligaments) during 
service in October 1946, when a fellow serviceman fell on the 
veteran's left knee while it was in a "locked" position.  
In March 1949, the RO granted service connection for left 
knee medial ligament strain, rated noncompensable.  In an 
April 2002 determination, the RO noted that, pursuant to VA 
General Counsel Opinion VAOPGCPREC 23-97, separate ratings 
for knee disability may be assigned under the limitation of 
motion codes in addition to ratings under Code 5257 for 
subluxation/instability.  As the medical evidence of record 
in April 2002 established a history of left knee lateral 
instability separate from any limitation of motion, the RO 
assigned the current combined 50 percent rating for the 
distinct manifestations (based on a formulation of 30 percent 
for instability/laxity and 30 percent for arthritis with 
limited, painful motion).  

For historical perspective, on VA examination in April 1993, 
the veteran complained of severe left knee pain at the medial 
joint space, and that the left knee gives out.  Examination 
revealed left knee instability medially and marked tenderness 
and deformity of the knee.  Range of motion of the left knee 
was from zero to 110 degrees, and X-rays showed advanced 
degenerative changes.  VA outpatient records in September 
1994 show findings of left knee effusion, and weakness of 
left knee muscles.  It was noted that the veteran used 
crutches due to left knee pain and instability.  A December 
1997 outpatient record showed findings of edema of the left 
knee and extensive left knee deformity and enlargement.  A 
June 1998 outpatient report also showed left knee effusion 
and a loose medial collateral ligament, and indicated that 
the left knee was held in 10 degrees of flexion.  There was 
limited flexion beyond 15-20 degrees.  VA outpatient records 
dated through September 2001 reflect clinical findings 
related to the left knee that are consistent with findings 
shown in VA medical records dating back to April 1993.  

In the July 2003 remand, the Board, in pertinent part, noted 
that the most recent medical evidence of record pertaining to 
the veteran's left knee disabilities consisted of an April 
1993 VA examination report, and VA outpatient records dated 
through September 2001.  As there was no competent evidence 
as to the current status of the left knee, the Board directed 
that the veteran be afforded a VA orthopedic examination to 
determine the current severity of the left knee disability.  

On VA orthopedic examination in October 2004, it was noted 
that the veteran was status post intramedullary nailing of a 
left femoral intertrochanteric fracture, which he sustained 
in a May 2001 fall that was due to left knee pain and giving 
way.  The veteran complained of constant, daily left knee 
pain.  He had difficulty walking, and there was occasional 
giving way of both knees due to pain.  He was unable to take 
non-steroidal anti-inflammatory drugs due to a history of 
chronic renal failure.  He rated his knee pain "10" on a 
scale of 1 to 10.  Exacerbating factors include weight-
bearing, and no alleviating factors were noted.  The veteran 
was reportedly unable to walk or stand without the support of 
a walker, which severely limited his ability to walk long 
distances or stand for long periods.  He complained that his 
knees became stiff when he sat for any length of time.  He 
also complained of giving way and swelling of the left knee, 
but he denied locking.  The examiner noted that the veteran 
used a rolling seated walker to ambulate.  Examination 
revealed that both the veteran's knees had varus deformities 
(with approximately 15 degrees of varus on the left knee), 
and the left knee exhibited medial and lateral joint line 
pain and swelling.  There was minimal effusion of the left 
knee.  Active range of motion of the left knee was from 10 
degree to 80 degrees, with pain throughout the motion.  
Passive range of motion was from 10 degrees to 90 degrees.  
Quadriceps and hamstring strength was 4/5.  The examiner 
found no varus or valgus instability.  Lachman's sign was 
negative.  Sensation was diminished distally to light touch.  
There were no palpable dorsalis pedis pulses or posterior 
tibialis pulses.  X-rays of the left knee showed no acute 
recent, healing or healed fractures; but severe degenerative 
changes of the left knee were noted.  There was severe 
narrowing of the medial and lateral knee joint spaces, and 
there was flattening and sclerosis of the contiguous 
articular surfaces.  Moderate-to-severe hypertrophic changes 
were present throughout the left knee, but there were no 
focal areas of bone erosion or destruction.  Atherosclerotic 
calcification was present within the soft tissues of the left 
knee region.  The diagnosis was:

Severe degenerative joint disease of the 
left knee due to a previous injury, with 
varus deformity of approximately 15 
[degrees] and constant pain, which is 
unrelieved by any measures, including 
rest and elevation.  Severely limited 
range of motion actively from 10 to 80 
degrees and passively from 10 to 90 
degrees, both producing pain that 
severely limits [the veteran's] ability 
to perform activities of daily living.  
The knee is not ankylosed.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X-ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
(September 17, 2004) specifies that separate ratings may be 
assigned for limitations of flexion and extension, each, of 
the same joint.  As noted, the RO has rated the veteran's 
service-connected left knee disability 30 percent under Code 
5010 (which directs rating under Code 5003 according to the 
limitation of motion of the affected joint) for traumatic 
arthritis, with an additional 30 percent warranted under Code 
5257 (for recurrent subluxation or lateral instability), for 
a combined rating of 50 percent.  See 38 C.F.R. §§ 4.25, 
4.71a.  

Limitation of knee motion is rated under Codes 5260 or 5261 
(for limitations of flexion and extension).  Limitation of 
flexion to 15 degrees warrants the maximum 30 percent rating, 
limitation to 30 degrees warrants a 20 percent rating, and 
limitation to 45 degrees warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5260.  Under Code 5261 (for 
limitation of extension), limitation to 45 degrees warrants a 
50 percent rating; limitation to 30 degrees warrants a 40 
percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; and limitation to 10 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a.  The standard ranges of 
motion of the knee are zero degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

Under Code 5257 (other impairment of the knee), severe 
recurrent subluxation or lateral instability of the knee 
warrants the maximum 30 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and slight recurrent subluxation or lateral 
instability warrants a 10 percent rating.  

Ankylosis of the left knee is neither alleged, nor shown; 
consequently, Code 5256 (for ankylosis) does not apply (nor 
does Code 5262 for tibia and fibula impairment).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41.  The Court, in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. 4.40, 4.45, and 4.59.  Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  Functional impairment shall also 
be evaluated on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  The factors affecting joints 
are reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling, and 
pain on movement.  38 C.F.R. § 4.45.  

The veteran's statements describing his left knee symptoms 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence (as required by the rating criteria).  

The current combined rating for the veteran's left knee 
disability is 50 percent based on a formulation of 30 percent 
for limitation of motion combined with a 30 percent rating 
for instability.  See 38 C.F.R. § 4.25.  

As was noted above, ankylosis of the veteran's left knee is 
not shown, and a rating under the alternate criteria of Code 
5256 is not warranted.  Furthermore, because 30 percent is 
the maximum rating under Code 5257, any further increase in 
the combined rating would have to be predicated on the 
rating(s) assigned for limitation of motion, i.e., the 
combined (for extension and flexion) rating for limitation of 
motion of the knee would have to be 40 percent or higher.   

The most current, competent (medical) evidence of record is 
the October 2004 VA examination report showing that active 
range of motion of the veteran's left knee was from 10 
degrees of extension to 80 degrees of flexion (with pain 
throughout the motion); while passive range of motion of the 
left knee was from 10 degrees of extension to 90 degrees of 
flexion.  Limitation of extension of the left knee to 10 
degrees, as here, warrants a 10 percent rating under Code 
5261.  Limitation of active flexion of the left knee to 80 
degrees, as here, is rated noncompensable under Code 5260.  
(Notably, left knee range of motion on VA examination in 
October 2004 reflects an improved range of motion as compared 
to clinical findings relied upon by the RO in the April 2002 
determination, when the findings were that the left knee was 
held in 10 degrees of flexion, with limited flexion beyond 
15-20 degrees).  For a combined 40 percent or higher rating 
for limitation of motion of a knee there would have to be one 
of the following:  Limitation of flexion to 15 degrees or 
less with limitation of extension at 10 degrees or more; 
limitation of extension at 30 degrees or more; limitation of 
extension at 20 degrees with limitation of flexion to 45 
degrees or less; or limitation of extension to 15 degrees 
with limitation of flexion to 30 degrees.  As none of these 
is shown by competent evidence of record, a rating in excess 
of 30 percent for limitation of motion of the left knee, and 
a combined rating in excess of 50 percent for left knee 
disability, is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss due to his left knee 
disability beyond what being compensated.  38 C.F.R. §§4.40, 
4.45, DeLuca, supra.  The disability picture presented simply 
provides no basis for granting the benefit sought.  The 
preponderance of the evidence is against the claim for a 
combined rating in excess of 50 percent for the left knee 
disability; and it must be denied.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular ratings assigned are inadequate to extent of 
disability shown.  The veteran has not required frequent 
hospitalization for his left knee disability, and the 
manifestations of the disability are those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not indicated.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).  


ORDER

A combined rating in excess of 50 percent for the veteran's 
left knee disability is denied.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


